YOUNG, J.
This action was brought in the Akron Municipal Court by the City View & Storage Company to recover on an alleged stock subscription. The company securing judgment in this court, error was prosecuted by John Neiss to Summit Common Pleas where the case was tried to a jury. Verdict and judgment being rendered in favor of Neiss error was prosecuted to this court.
It seems from the evidence that one Charles Yeager president and representitive of the company approached Neiss with a writting purported to be and which he falsely and fraudulently represented to be a prospective list of purchasers of stock in the plaintiff corporation.
Neiss relying upon the representations of Yeager and being told that this was not an agreement to purchase placed his name thereon along with the names of numerous others on said list.
The company contends that the document signed by Neiss is a valid and binding contract for the purchase of stock. The court of appeals held:
1. While it is true that a person is ordinarily obligated to read an instrument he signs nevertheless he may rely upon representations made as to the character of said instrument.
2. While the representations so made were false and fraudulent and they were relied upon, such fraud can be set up as defense to an action upon the instrument.
3. Being induced by fraud to sign this instrument it is not valid as a subsisting contract for the purchase of stock in the corporation.
Judgment of the trial court affirmed.